Murray, Chief Justice,
delivered the opinion of the court. Wells, Justice, concurred.
*68This was an action, commenced in the court below by the respondent, under the second section' of the act regulating public ferries, passed April 29th, 1851.
Upon the trial of the cause, the defendant produced a license to run a ferry, granted by the Court of Sessions of Yuba County, which license had been confirmed by the District Court, upon appeal from the decision of the Court of Sessions granting the same. Whereupon the court below decided that said license was a complete bar to the plaintiff’s action, and rendered judgment for the defendant.
The plaintiff offered to show in evidence that thé license under which the defendant justified was void, because the Court of Sessions had exceeded its jurisdiction in granting the same, and that the District Court had erred in affirming the license so granted; which testimony was excluded by the court.
The .act of the legislature, creating and regulating public ferries, passed March 18th, 1850, vests in the County Court of each county, the right to establish and regulate public ferries. The applicant for such privilege is required to file his petition, to pay a certain tax assessed on such license, &c. The 11th section of said act prohibits the Court of Sessions from establishing any ferry, unless the applicant produces satisfactory proof that written notices of his intended application have been posted up in three of the most public places of the township for at least thirty days.
The 21st section of the act provides, that if any person shall feel aggrieved by the order of the Court of Sessions granting such license, he may, on giving bond, within thirty days, &c., appeal from the same to the District Court, upon which 41 further proceedings shall he had, and judgment rendered therein, as in other cases of appeal.”
No appeal from the decision of the District Court has been provided in such cases by law, and unless the party can bring himself within the constitutional provision, the judgment of the District Court is final and conclusive.
The judgment of the District Court confirming the license to the defendant had never been reversed, and the correctness of that decision could not be tried collaterally. It is true the court *69of Sessions is a court of limited jurisdiction; and every step which the law requires to be taken by the parties in obtaining such license, ought to appear affirmatively. The object of the legislature, however, in giving an appeal to the District Court, was for the very purpose of correcting the errors and informalities of the Court of Sessions.
We have no power to review the decision of the District Court in this manner. Whether the decision upon the appeal from the Court of Sessions was proper or not, can make no difference ; we are bound to suppose it was correct. To allow the judgment of the District Court to be impeached in the manner proposed by the-plaintiff, would open the door to endless delays and difficulties, and it would constantly be called on to review in one case what it had determined in another, thereby destroying its utility, and rendering its judgment inoperative, unstable, and ' worthless.
Judgment affirmed.